        Case 1:18-cv-00214-JJM-PAS Document 43-2 Filed 06/12/19 Page 1 of 1 PageID #: 321


Berk, Zachary W.

From:                             Berk, Zachary W.
Sent:                             Monday, May 20, 2019 12:59 PM
To:                               John Ennis
Subject:                          Fitch v. FHA et al (18-cv-00214)


John,

Confirming our conversation of this morning. Plaintiffs have an extension until May 29 to respond to my client’s
document requests. If no response is received, we will proceed with a motion to compel.

Regards,
Zach

                          Zachary W. Berk
                          SAUL EWING ARNSTEIN & LEHR LLP
                          131 Dartmouth Street, Suite 501 | Boston, MA 02116
                          Tel: 617.912.0927 | Fax: 857.400.3771
                          zachary.berk@saul.com | www.saul.com




                                                            1
